Citation Nr: 1412386	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to August 1968. 

The Veteran's appeal as to the issue listed above arose from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD, evaluated as 30 percent disabling.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 30 percent.    

In April of 2012, the Veteran was afforded a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that Board hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for his service-connected PTSD.  During his hearing, held in April 2012, he testified that he had psychiatric symptoms that included flashbacks, anger, irritability, and the need for social isolation.  He further testified that he was homicidal and suicidal, that he has no friends, and that he sleeps with a loaded .45-caliber pistol.   

The Board first notes that since the issuance of a supplemental statement of the case in August 2010, additional medical evidence in the form of VA progress notes has been associated with the claims file.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO. See 38 C.F.R. § 20.1304(c) (2013).  On remand, this evidence must be reviewed in association with the readjudication of the Veteran's claim.  

The most recent VA progress notes of record are from the Houston VA Medical Center (VAMC), and the Beaumont OPC (VA's outpatient clinic in Beaumont, Texas), dated as recently as March 2013.  On remand, an attempt should be made to obtain all of the Veteran's VA treatment reports for psychiatric symptoms dated since March 2013 from these two VA facilities, and the reports of any other treatment he identifies.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

In addition, the Veteran's most recent psychiatric examination was in July 2010.  During the Veteran's hearing, held in April 2012, the Veteran's representative asserted that the Veteran's symptoms had worsened since his most recent VA examination.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, on remand, after obtaining his most recent VA treatment reports, the Veteran should be scheduled for a psychiatric examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995). 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after March 2013, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  Regardless of whether any additional treatment is identified, an effort should be made to obtain all VA records for the Veteran dated after March 2013, from the Houston VAMC, and VA's outpatient clinic in Beaumont, Texas.   

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's PTSD alone, the examiner is asked to so state. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


